*297ON MOTION FOR REHEARING.
Rombauer, P. J.
The motion for rehearing claims that the opinion overrides the express provisions of the statute allowing appeals from “ all settlements of executors and administrators,” and is opposed to the controlling decision of the supreme court in Meyers v. Meyers, 98 Mo. 262.
The language used by the statute is as follows: ‘ ‘ Appeals shall be allowed from the probate court to the circuit court ^in the following cases: * * * Second. On all settlements of executors and administrators.!’ The words, “ on all settlements” have been used in this statute since its first adoption, but the only time it was even claimed that an appeal would lie from an annual settlement was in Baker v. Runkle's Ex’r, 41 Mo. 394, where this question was substantially the only one involved. The court there said :
“It is admitted that the language of the statute is very broad in setting out the second class of cases, but still we think there is no difficulty in coming to a proper conclusion as to its true intent and meaning. An appeal from one tribunal to another is never contemplated in any case except where there has been a final determination of the matter in controversy. This proposition need not be argued; it is too plain to admit of any doubt or cavil. The question is then fairly presented, viz.: Is an annual settlement of an executor or administrator a judgment?” The court thereupon decided that it was not, and dismissed the appeal.
The rule thus stated has never been questioned. It was recognized as the true rule in the cases cited in our opinion, and also in State ex rel. v. Lankford, 55 Mo. 564; Folger v. Heidel, 60 Mo. 284; Seymour v. Seymour, 67 Mo. 303; Ritchey v. Withers, 72 Mo. 556; West v. West, Adm'r, 75 Mo. 204, and probably in other cases.
We are referred to a casual remark made by Judge Black in Meyers v. Meyers, supra, as a controlling *298decision overruling the concurrent authority of these cases which cover the period of a quarter of a century. The point under consideration was not at all involved in Meyers v. Meyers, as that was an appeal from a final settlement: hence nothing which was said in that case could possibly be a controlling decision for this. The learned judge incidentally says, speaking of an administrator, “ The time of his annual settlement is fixed by law, and any person interested may appear and resist such settlement, and take an appeal from its allowance, if he desires so to do.” What he probably meant was that any person could take an appeal from the items of an annual settlement as embodied in the administrator’s final settlement, because practically the final settlement does not reiterate such items, but only gives resulting balances. But this is mere matter of speculation and wholly immaterial, as the remark was at most a mere obiter dictum, used arguendo, and in no sense controlling.-
The motion for rehearing is overruled.
All the judges conckr.